


110 HR 6448 IH: Caregiver Tax Relief Act of

U.S. House of Representatives
2008-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6448
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2008
			Mr. Carney (for
			 himself and Mr. Platts) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  refundable credit for taxpayers with long-term care needs.
	
	
		1.Short titleThis Act may be cited as the
			 Caregiver Tax Relief Act of
			 2008.
		2.Credit for
			 taxpayers with long-term care needs
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable personal credits) is amended by inserting after section 35 the
			 following new section:
				
					35A.Credit for
				taxpayers with long-term care needs
						(a)Allowance of
				Credit
							(1)In
				generalThere shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to the applicable credit amount multiplied by the number
				of applicable individuals with respect to whom the taxpayer is an eligible
				caregiver for the taxable year.
							(2)Applicable credit
				amountFor purposes of
				paragraph (1), the applicable credit amount shall be $2,500.
							(b)Limitation Based
				on Adjusted Gross Income
							(1)In
				generalThe amount of the
				credit allowable under subsection (a) shall be reduced (but not below zero) by
				$100 for each $1,000 (or fraction thereof) by which the taxpayer’s modified
				adjusted gross income exceeds the threshold amount. For purposes of the
				preceding sentence, the term modified adjusted gross income means
				adjusted gross income increased by any amount excluded from gross income under
				section 911, 931, or 933.
							(2)Threshold
				amountFor purposes of
				paragraph (1), the term threshold amount means—
								(A)$150,000 in the case of a joint return,
				and
								(B)$75,000 in any other case.
								(3)IndexingIn the case of any taxable year beginning
				in a calendar year after 2009, each dollar amount contained in paragraph (2)
				shall be increased by an amount equal to the product of—
								(A)such dollar amount; and
								(B)the medical care cost adjustment determined
				under section 213(d)(10)(B)(ii) for the calendar year in which the taxable year
				begins, determined by substituting 2008 for 1996
				in subclause (II) thereof. If any increase determined under the preceding
				sentence is not a multiple of $50, such increase shall be rounded to the next
				lowest multiple of $50.
								(c)DefinitionsFor purposes of this section:
							(1)Applicable
				individual
								(A)In
				generalThe term
				applicable individual means, with respect to any taxable year, any
				individual who has been certified, before the due date for filing the return of
				tax for the taxable year (without extensions), by a physician (as defined in
				section 1861(r)(1) of the Social Security Act) as being an individual with
				long-term care needs described in subparagraph (B) for a period—
									(i)which is at least 180 consecutive days,
				and
									(ii)a portion of which occurs within the
				taxable year.
									Such
				term shall not include any individual otherwise meeting the requirements of the
				preceding sentence unless within the 39½ month period ending on such due date
				(or such other period as the Secretary prescribes) a physician (as so defined)
				has certified that such individual meets such requirements.(B)Individuals with
				long-term care needsAn
				individual is described in this subparagraph if the individual meets any of the
				following requirements:
									(i)The individual is at least 18 years of age
				and—
										(I)is unable to perform (without substantial
				assistance from another individual) at least 3 activities of daily living (as
				defined in section 7702B(c)(2)(B)) due to a loss of functional capacity,
				or
										(II)requires substantial supervision to protect
				such individual from threats to health and safety due to severe cognitive
				impairment and is unable to perform at least 1 activity of daily living (as so
				defined) or to the extent provided in regulations prescribed by the Secretary
				(in consultation with the Secretary of Health and Human Services), is unable to
				engage in age appropriate activities.
										(ii)The individual is at least 6 but not 18
				years of age and—
										(I)is unable to perform (without substantial
				assistance from another individual) at least 3 activities of daily living (as
				defined in section 7702B(c)(2)(B)) due to a loss of functional capacity,
										(II)requires substantial supervision to protect
				such individual from threats to health and safety due to severe cognitive
				impairment and is unable to perform at least 1 activity of daily living (as so
				defined) or to the extent provided in regulations prescribed by the Secretary
				(in consultation with the Secretary of Health and Human Services), is unable to
				engage in age appropriate activities,
										(III)has a level of disability similar to the
				level of disability described in subclause (I) (as determined under regulations
				promulgated by the Secretary), or
										(IV)has a complex medical condition (as defined
				by the Secretary) that requires medical management and coordination of
				care.
										(iii)The individual is at least 2 but not 6
				years of age and—
										(I)is unable due to a loss of functional
				capacity to perform (without substantial assistance from another individual) at
				least 2 of the following activities: eating, transferring, or mobility,
										(II)has a level of disability similar to the
				level of disability described in subclause (I) (as determined under regulations
				promulgated by the Secretary), or
										(III)has a complex medical condition (as defined
				by the Secretary) that requires medical management and coordination of
				care.
										(iv)The individual is under 2 years of age
				and—
										(I)requires specific durable medical equipment
				by reason of a severe health condition or requires a skilled practitioner
				trained to address the individual’s condition to be available if the
				individual’s parents or guardians are absent,
										(II)has a level of disability similar to the
				level of disability described in subclause (I) (as determined under regulations
				promulgated by the Secretary), or
										(III)has a complex medical condition (as defined
				by the Secretary) that requires medical management and coordination of
				care.
										(v)The individual has 5 or more chronic
				conditions (as defined in subparagraph (C)) and is unable to perform (without
				substantial assistance from another individual) at least 1 activity of daily
				living (as so defined) due to a loss of functional capacity.
									(C)Chronic
				conditionFor purposes of
				this paragraph, the term chronic condition means a condition that
				lasts for at least 6 consecutive months and requires ongoing medical
				care.
								(2)Eligible
				caregiver
								(A)In
				generalA taxpayer shall be
				treated as an eligible caregiver for any taxable year with respect to each of
				the following individuals:
									(i)The taxpayer.
									(ii)The taxpayer’s spouse.
									(iii)An individual who is a qualifying child (as
				defined in section 152(c)) or a qualifying relative (as defined in section
				152(d)) with respect to whom the taxpayer is allowed a deduction under section
				151(c) for the taxable year.
									(iv)An individual who would be a qualifying
				relative described in clause (iii) for the taxable year if section 152(d)(1)(B)
				were applied by substituting for the exemption amount an amount equal to the
				sum of the exemption amount, the standard deduction under section 63(c)(2)(C),
				and any additional standard deduction under section 63(c)(3) which would be
				applicable to the individual if clause (iii) applied.
									(v)An individual who would be a qualifying
				relative described in clause (iii) for the taxable year if—
										(I)the requirements of clause (iv) are met
				with respect to the individual; and
										(II)the requirements of subparagraph (B) are
				met with respect to the individual in lieu of the support test of section
				152(d)(1)(C).
										(B)Residency
				testThe requirements of this
				subparagraph are met if an individual has as his principal place of abode the
				home of the taxpayer and—
									(i)in the case of an individual who is an
				ancestor or descendant of the taxpayer or the taxpayer’s spouse, is a member of
				the taxpayer’s household for over half the taxable year, or
									(ii)in the case of any other individual, is a
				member of the taxpayer’s household for the entire taxable year.
									(C)Special rules
				where more than 1 eligible caregiver
									(i)In
				generalIf more than 1
				individual is an eligible caregiver with respect to the same applicable
				individual for taxable years ending with or within the same calendar year, a
				taxpayer shall be treated as the eligible caregiver if each such individual
				(other than the taxpayer) files a written declaration (in such form and manner
				as the Secretary may prescribe) that such individual will not claim such
				applicable individual for the credit under this section.
									(ii)No
				agreementIf each individual
				required under clause (i) to file a written declaration under clause (i) does
				not do so, the individual with the highest modified adjusted gross income (as
				defined in section 32(c)(5) (as in effect on the day before the enactment of
				the Economic Growth and Tax Relief Reconciliation Act of 2001)) shall be
				treated as the eligible caregiver.
									(iii)Married
				individuals filing separatelyIn the case of married individuals filing
				separately, the determination under this subparagraph as to whether the husband
				or wife is the eligible caregiver shall be made under the rules of clause (ii)
				(whether or not one of them has filed a written declaration under clause
				(i)).
									(d)Identification
				RequirementNo credit shall
				be allowed under this section to a taxpayer with respect to any applicable
				individual unless the taxpayer includes the name and taxpayer identification
				number of such individual, and the identification number of the physician
				certifying such individual, on the return of tax for the taxable year.
						(e)Taxable Year
				Must Be Full Taxable YearExcept in the case of a taxable year closed
				by reason of the death of the taxpayer, no credit shall be allowable under this
				section in the case of a taxable year covering a period of less than 12
				months.
						(f)Citizens or
				nationals of other countries
							(1)In
				generalThe terms applicable individual and
				eligible caregiver do not include an individual who is not a
				citizen or national of the United States unless such individual is a resident
				alien (as defined in section 7702(b)).
							(2)Exception for
				adopted childParagraph (1) shall not exclude any child of a
				taxpayer (within the meaning of section 151(f)(1)(B)) if—
								(A)for the taxable
				year of the taxpayer, the child has the same principal place of abode as the
				taxpayer and is a member of the taxpayer’s household, and
								(B)the taxpayer is a
				citizen, national, or resident alien of the United
				States.
								.
			(b)Conforming
			 amendments
				(1)Section 6213(g)(2) of such Code is amended
			 by striking and at the end of subparagraph (L)(ii), by striking
			 the period at the end of subparagraph (M) and inserting , and,
			 and by inserting after subparagraph (M) the following new subparagraph:
					
						(N)an omission of a
				correct TIN or physician identification required under section 35A(d) (relating
				to credit for taxpayers with long-term care needs) to be included on a
				return.
						.
				(2)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 35 the following new item:
					
						
							Sec. 35A. Credit for taxpayers with long-term care
				needs.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
			
